07/02/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 19-0533


                                        DA 19-0533
                                     _________________

NATIONAL INDEMNITY COMPANY,

              Plaintiff and Appellant,

      v.

STATE OF MONTANA,

              Defendant, Appellee,
              and Cross-Appellant,
                                                                  ORDER
      and

TERRY JELLESED, RAYMOND
ABRAHAMSON, RANDALL BAETH,
MARLISE BAILEY, DELMAS BROOKS,
SHIRLEY CHAPMAN, RUTH FORE,
JEFFERY GOVI, THOMAS JENKINS,
JAMES McNULTY, AND PHILLIP PEREZ,

              Interveners.
                                     _________________

         Appellant National Indemnity Company, through counsel, has filed a motion for
leave to file an over-length reply and cross-appeal response brief of 13,500 words.
Counsel for Appellee does not object to a brief of 6,500 words.
         Pursuant to Appellant’s motion, and good cause appearing,
         IT IS ORDERED that Appellant’s motion to file an over-length brief is
GRANTED. The reply and cross-appeal response brief shall be no more than 7,500
words.




                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                   July 2 2020